Citation Nr: 1310589	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post fracture of the left wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran had active duty from May 1973 to September 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the Hartford, Connecticut RO, inter alia, denied a claim for a rating in excess of 10 percent for status post fracture of the left wrist.  In February 2010, the Veteran filed a notice of disagreement (NOD) with the rating decision.  In May 2010, the RO issued a statement of the case (SOC), and in July 2010 the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Veteran offered testimony during two hearings on appeal: in September 2010 before a Decision Review Officer (DRO) at the RO, an June 2011 before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

The Board notes that claims for service connection of hearing loss and tinnitus were originally part of the present appeal.  The claim for service connection of tinnitus was granted by the RO in January 2011 and is no longer on appeal.  Additionally, the Veteran withdrew the appeal for service connection of hearing loss at the June 2011 hearing before the Board.  Hence, the only claim remaining on appeal is set forth on the title page.  

In addition to the Veteran's paper claims file, there exists an electronic, paperless  (Virtual VA) claims file associated with the Veteran.  A review of the Veteran's virtual file contains documents that are either duplicative of those in the paper file, or are not relevant to the claims on appeal. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran is left handed, his left wrist involves his minor upper extremity.

3.  Pertinent to the February 2009 claim for increase, the Veteran's service-connected left wrist disability has been  manifested by objective evidence of motion limited to flexion to 40 degrees before pain, extension to 35 degrees before pain, radial deviation to 15 degrees without pain and ulnar deviation to 25 degrees without pain.  Neither objective evidence of anklyosis, nor any separately ratable neurological impairment has been shown. 

3.  The schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post fracture of the left wrist are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5215-5010 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a higher rating for a left wrist disability, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Also, post-rating, the May 2010 SOC provided the Veteran with the rating criteria used to evaluate his service-connected left wrist disability (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the reports of April 2009 and September 2010  VA examinations.  An addendum to the September 2010 VA examination report is also of record.  In particular The Board finds the September 2010 VA examination report to be adequate. as the examiner reviewed the claims file, conducted a thorough interview with the Veteran regarding his symptoms and performed the appropriate tests, including an EMG study.  Also of record and considered in connection with the appeal are the transcripts of both hearings on appeal, along with various statements submitted by the Veteran and his representative, on his behalf. The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.

As noted, the Veteran was provided opportunities to set forth his contentions during his September 2010 DRO hearing, as well as during his June 2010 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during both hearings, the issue on appeal was identified.  See DRO Hearing Transcript [DRO T.] p. 1; Board Hearing Transcript [T.] at p. 3.  Also, information was solicited regarding the severity of his left wrist disability.  See DRO T. p. 4-6; T. at p. 3-11.  During the RO hearing, the DRO discussed the possibility of a separate neurological rating for the Veteran's neurological symptoms and the need for another VA examination.  DRO p. 9-10.  Similarly, during the Board hearing, information was solicited regarding neurological symptoms.  T. at p. 4.  Moreover, the Veteran was asked whether his disability had worsened since the last VA examination.  T. p. 11.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for an increased rating for his left wrist disability.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R.  3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may adjudicate the claim based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied. As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  

II.  Evaluation of Left Wrist Disability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by rating action issued in October 2002, the RO granted entitlement to compensation under 38 U.S.C.A. § 1151 for status post fracture the left wrist and assigned a 10 percent rating.  In February 2009, the Veteran filed a claim for an increased rating.  The 10 percent disability rating was continued in April 2009 and in February 2010, the Veteran disagreed with the rating decision.  

The 10 percent rating for the Veteran's residuals of a left wrist injury has been assigned under 38 C.F.R. § 4.71a , Diagnostic Code 5215-5010.  Pursuant to Diagnostic Code 5010, arthritis due to trauma should be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Regarding arthritis of the wrist, Diagnostic Code 5215 governs limitation of motion of the wrist.  Under Diagnostic Code 5215, limitation of dorsiflexion of a wrist to less than 15 degrees, or limitation of palmar flexion in line with the forearm, warrants a 10 percent rating.  A 10 percent disability rating is the maximum rating available under Diagnostic Code 5215.

Thus, the Board has, alternatively, considered the only other diagnostic code specifically applicable to orthopedic disabilities of the wrist, Diagnostic Code 5214. Under that diagnostic code, a 30 percent disability rating is warranted for favorable ankylosis of a major wrist and 20 percent for favorable ankylosis of a minor wrist.  Ankylosis is considered to be favorable when the joint is fixed in 20 to 30 degrees of dorsiflexion.  

The Board also points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As an initial matter, the Board notes that the affected wrist is the Veteran's minor wrist.  He has consistently reported that he is right-handed.  See, e.g., T. p. 3.

During the April 2009 VA examination , the Veteran reported that with movement, he has pain, weakness, stiffness, swelling, instability or giving way, locking, fatigability, and lack of endurance.  He reported that physical therapy helps to relieve stiffness.  He also reported flare-ups of joint disease with typing and repetitive range of motion.  He reported that during a flare-up, he has pain, weakness, and stiffness.  He reported that precipitating factors include pulling or pushing action against the left wrist.  He reported that his symptoms are alleviated with rest.  The Veteran also reported that during a flare-up, he decreases his activity by 50 percent until the wrist pain resolves.  He reported no episodes of dislocation or recurrent subluxation.  When asked about effects on his usual occupation, he reported that he is unable to lift more than 10 pounds with the left hand and that he becomes fatigued when typing at the computer and/or holding his wrist in a certain position on the computer.  In his activities of daily living, he reported that he avoids any activity that requires pushing or pulling against the left wrists and does not pick up items weighing over 10 pounds, unless he uses both hands.  

The April 2009 VA examiner noted that on objective observation, the joint was painful on motion but range of motion and joint function were not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after  repetitive testing.  There was no objective evidence of edema, effusion, instability, redness, heat, abnormal movement, or guarding of movement.  The examiner noted that the left wrist was tender to palpation dorsally at the medial near the distal radius at the anatomical snuffbox.  There was no edema or ecchymosis.  Tinel's, Phalen's, and Finklestein tests were all negative.  Radial and ulnar pulses were two and equal.  

X-rays associated with the April 2009 VA examination revealed posttraumatic deformity of the distal left radius.  Well corticated osific density adjacent to ulnar syloid, consistent with remote avulsion injury.  The X-ray report also noted no detectable acute fracture or subluxation and no significant degenerative change.

Unfortunately, active and passive ranges of motion for the left wrist were not identified at the April 2009 VA examination.  (Findings for the "right" wrist were noted twice.  It is unclear whether one of the references to the right wrist was a typographical error.)  Thus, the examination was incomplete.  However, the Board finds that the examination was adequate with regard to the Veteran's complaints and the examiner's objective observations other than range of motion findings.  

The Veteran was reexamined in September 2010.  At that time, he reported, that he had experienced a constant, sharp, stabbing pain in the middle of the left wrist on the volar side, shooting into the left hand with severity of 4 out of 10.  He also reported an associated feeling of tingling in the left hand.  He reported having both symptoms for the previous 4-6 months and that both symptoms were increased with lifting items heavier than 10 pounds.  He also reported that when he lifts items heavier than 10 pounds, his wrist becomes weak and gives way.  He reported that his symptoms increased after prolonged typing or use of a keyboard.  He reported that since the numbness and shooting pain started, his mobility was further decreased. 

During the September 2010 VA examination, as regards the effects of his left wrist on his occupation and daily activities, the Veteran reported that he was able to do all of his activities of daily living.  He reported that housework was more difficult due to pain and numbness.  He reported that he could not lean on his left hand to support himself while scrubbing the bathroom, for example.  He also reported that he could not use the scrub brush in the left hand because it intensified his symptoms.  He reported that he had difficulty lifting anything heavy, such as a pot off the stove because his wrist hurt and felt like it would give way.  He had difficulty lifting heavy items at work and could not type properly with the left hand.  He reported that he never missed work due to his symptoms.  

On objective examination, there was no deformity, swelling, redness, or warmth.  The examiner noted that there was mild tenderness on the volar side of the wrist.  The examiner also noted that pain with active extension was greater than pain with flexion, and that there was less pain with passive movement.  Range of motion findings were as follows: flexion to 40 degrees before pain, extension to 35 degrees before pain, radial deviation to 15 degrees without pain and ulnar deviation to 25 degrees without pain.  With repetitive use, there was no loss of function, increase in pain, weakness, numbness, or fatigue.  

The September 2010 VA examiner also noted that on examination of the Veteran's nerves, strength was 5 out of 5 for wrist extension, flexion, intrinsic hand muscles, grip, and thumb pinch and opposition.  There was decreased sensation on the tip of the thumb and index finger of the left hand.  There was discomfort with tapping over the carpal tunnel.  There was no muscle atrophy.  

September 2010 X-rays associated with the examination report revealed progressive degenerative changes of the left radiocarpal joint and progressive osteoporotic changes of the distal radius.  The September 2010 VA examiner ordered an EMG regarding the tingling and decreased sensation in the left hand.  The EMG report noted an impression of ulnar neuropathy at/across the elbow on the left.  The report also noted that there was no electrodiagnostic evidence for a carpal tunnel syndrome and that there may be electrodiagnostic evidence for a superimposed mild sensory neuropathy.  Upon review of the EMG report, in an addendum to the September 2010 examination report, the examiner concluded that it was less likely than not that the Veteran's complaints of numbness were related to the wrist fracture.  The examiner based her opinion on the fact that the Veteran's complaints of numbness may be related to the left ulnar neuropathy, which is localized at the elbow and not the wrist. 

VA outpatient treatment records, in pertinent part, reveal left wrist supination to 75 degrees on active range of motion and extension to 45 degrees for active range of motion.  See December 2009 VA treatment record.  The December 2009 VA treatment provider also noted audible and palpable clicking in the left wrist and crepitus in the left finger flexor tendons.  The Veteran had good grip strength. All other tests administered for carpal bone instability and for median nerve pathology were negative. The treatment provider noted that the VA occupational therapy consult recommended a splint for the Veteran's wrist but the December 2009 provider noted that due to the Veteran's limited wrist mobility, a splint was not indicated.  The December 2009 provider noted that the Veteran may benefit from a home stretching exercise program. 

During the June 2011 Board hearing, the Veteran demonstrated his ability to dorsiflex and it was noted by the undersigned that he could not dorsiflex fully.  T. page 7.  He described constant, throbbing pain, and occasional shooting pain.  T. page 9.  He also described it as being a like a toothache that is always there and that after a while you just kind of forget about it.  T. page 8.  He also reported that his physician told him that he had arthritis in the left wrist but that it is not related to his fracture.  T. page 10.  He also reported that his disability remained at the same level since the September 2010 VA examination.  T. page 11.  The Veteran also described symptoms of popping and clicking in the left wrist as well as numbness and tingling at three of the fingertips on his left hand.  T. pages 4-5.  

Considering the pertinent evidence in light of the rating criteria noted above, the Board finds that the claim must be denied.  A rating in excess of 10 percent for the Veteran's status post fracture of the left wrist is not warranted as the criteria for a higher rating are not met. 

As indicated above, the Veteran is receiving the highest possible schedular rating under Diagnostic Code 5215.  Moreover, as there is no evidence of, or of disability comparable to, any ankylosis, he is not entitled to a higher rating under Diagnostic Code 5214.  This is so even when functional loss due to pain and other factors is considered.  The Board notes the Veteran has asserted experiencing pain.  However, given the Veteran's overall left wrist disability picture-to include range of motion findings well beyond those required for even a 10 percent rating under Diagnostic Code 5215-the Board finds that the current 10 percent adequately compensates him for any associated functional loss.  Hence, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for assignment of any higher rating.  

The Board has also considered whether the Veteran is entitled to a separate compensable rating for a neurological disorder in the left hand.  However, as discussed above, following an EMG, the September 2010 VA examiner determined that the Veteran does not have a separate neurological disorder associated with the left wrist disability.  The examiner reached this conclusion following consideration of the Veteran's complaints of numbness, tingling, and lack of sensation in his fingertips on the left hand.  As such, a separate compensable rating is not warranted. 

The Board reiterates that it has considered the Veteran's assertions as to his left wrist symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criterion needed to support a higher rating or a separate compensable rating -ankylosis of the left wrist and/or neurological disorder -are medical findings, which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Moreover, regarding ankylosis, even the Veteran has not claimed that his wrist is in a fixed position.  Hence, while the Veteran's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the claim a for higher rating.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher initial rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the May 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, there is no indication that the Veteran is unemployed, nor is there evidence or argument that the Veteran's asbestosis renders him unemployable.  In fact, in this case, the Veteran has indicated that he has to take short breaks at work to rest his wrist for a couple of minutes but that he is still able to work.  T. p. 7-8.  As such, a claim for a TDIU due to the service-connected left wrist disability has not reasonably been raised, and need not be addressed.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that the claim for a rating in excess of 10 percent for status post fracture of the left wrist must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for status post fracture of the left wrist is denied. 
 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


